Citation Nr: 0425493	
Decision Date: 09/16/04    Archive Date: 09/23/04

DOCKET NO.  03-08 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel








INTRODUCTION

The veteran served on active duty from September 1966 to 
August 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, 
Utah.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In light of the Veterans Claims Assistance Act, 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), and 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2003), evidentiary 
development is necessary.

Though not properly addressed during the current appeal, it 
is noted based on the most recent characterization of the 
veteran's right knee disability as severe degenerative joint 
disease with profound instability due to the medical evidence 
of record, a higher evaluation than the currently assigned 40 
percent might be possible based on VAOPGCPREC 23-97, which 
permits separate evaluations for arthritis (diagnostic code 
5003) and instability of the knee (diagnostic code 5257, as 
this criteria does not take limitation of motion into 
account).  The issue of an increased rating for the right 
knee disability is raised by the record and must be addressed 
before final appellate consideration of the TDIU issue.  

Further, it is necessary to gather additional information 
regarding the circumstances of the veteran's employment, or 
lack thereof.  Particularly, treatment records from the Las 
Vegas VA Mental Health Clinic indicate the veteran reported 
he received Social Security Administration (SSA) benefits in 
the amount of $1300 per month.  As such, these highly 
relevant records should be obtained.  Also, there was a 
recommendation in VA medical records as of May 2002 for a 
total knee replacement, and the RO should update the file 
with any interim medical evidence generated while the appeal 
was pending.

Additionally, though several VA examinations on file, as well 
as treatment records, note the veteran's reported employment 
difficulties, there is no medical opinion of record assessing 
whether his service-connected disability alone prevents him 
from securing and following substantially gainful employment 
consistent with education and work background.  The veteran 
should be afforded a medical examination for this purpose.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should ensure compliance 
with all notice and assistance 
requirements set forth in the VCAA and 
its implementing regulations.  

2.  The RO should develop and 
adjudicate the issue of an increased 
rating for the right knee disability.  
In so doing, the RO should consider 
whether a higher rating would be 
available pursuant to VAOPGCPREC 23-
97.

3.  The RO should attempt to obtain 
any SSA records, as well as recent 
medical records concerning a possible 
total knee replacement.  If these 
efforts prove unsuccessful, evidence 
of such should be included in the 
claims file.

4.  The RO should arrange for a VA 
examination.  After reviewing the 
veteran's claims file, the examiner 
should provide an opinion as to 
whether the veteran's service-
connected disability alone prevents 
him from securing and following 
substantially gainful employment 
consistent with education and work 
background.  All opinions and 
conclusions expressed must be 
supported by a complete rationale in a 
report.  

5.  Then, the RO should readjudicate 
the veteran's TDIU claim, and 
specifically consider whether the 
evidence warrants submission of the 
case to the Director, Compensation and 
Pension Service for extra-schedular 
consideration.  If the determination 
of the claim remains unfavorable to 
the veteran, the RO must issue a 
supplemental statement of the case and 
provide him a reasonable period of 
time to respond before this case is 
returned to the Board.
The appellant has the right to submit 
additional evidence and argument on 
the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).



	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




